Fish, C. J.
A conveyance of land executed by a borrower to secure a debt infected with usury is void and ineffectual to pass title. Civil Code, § 3442. Therefore the maker of such a conveyance may, subsequently to its execution, have • a. valid homestead set apart in the property sought to be so conveyed; which homestead will not be subject to a judgment recovered on. the debt, notwithstanding the usury was elim*47inated •when the judgment was taken. Applying these rulings to the eyidence in this "case, the court erred in directing a verdict finding the property subject. Judgment reversed.
November 15, 1913.
Claim. Before Judge Thomas. Berrien superior court. November 20, 1912.
Hendricks & Christian, for plaintiff in error.
Alexander & Gary, contra.

All the Justices concur.